IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

REGINALD MAURICE                      NOT FINAL UNTIL TIME EXPIRES TO
DAWSON,                               FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-4191
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 2, 2014.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Reginald Maurice Dawson, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., VAN NORTWICK, and SWANSON, JJ., CONCUR.